DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “processing circuitry” in line 1 of the claim, however a “processing circuitry” element was already introduced earlier in line 13 of claim 1, which claim 4 depends from, and thereby it is unclear whether the “processing circuitry” in line 1 of the claim is directed to that same element and therefore should be properly amended to "the processing circuitry" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.
Using the language in independent claim 1 (which independent claims 8 and 15 recite in a similar manner) to illustrate, the limitations of “identify one or more filtered personalized portfolio optimization factor data based on one or more optimization factor data for the personalized portfolio, personalized portfolio owner feedback, QC algorithms, and algorithm performance information”, “select one QC algorithm for each filtered portfolio optimization factor data of the one or more filtered portfolio optimization factor data”, “utilize the selected QC algorithm to optimize a personalized portfolio determination for each identified filtered personalized portfolio optimization factor data” and “rebalance the personalized portfolio based on the personalized portfolio determination”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including hedging, insurance, and mitigating risk), but for the recitation of generic computer components. The claims as a whole recite a method of organizing human activity. The claimed invention allows for optimizing performance of a determination related to a portfolio which is a fundamental economic practice. The mere nominal recitation of a QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, a QC optimization circuitry, and a processing circuitry do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements- QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, a QC optimization circuitry, and a processing circuitry, which do not take the claim out of the methods of organizing human activity grouping. The QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, a QC optimization circuitry, and a processing circuitry do not take the claim out of the methods of organizing human activity grouping are recited at a high-level of generality (i.e., as a generic circuitry performing generic computer functions of identifying one or more filtered personalized portfolio optimization factor data based on one or more optimization factor data for the personalized portfolio, personalized portfolio owner feedback, QC algorithms, and algorithm performance information, selecting one QC algorithm for each filtered portfolio optimization factor data of the one or more filtered portfolio optimization factor data, utilizing the selected QC algorithm to optimize a personalized portfolio determination for each identified filtered personalized portfolio optimization factor data, and rebalancing the personalized portfolio based on the personalized portfolio determination) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Independent claims 8 and 15 have similar limitations and do not integrate the abstract idea into a practical application for the same reasoning as above. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, a QC optimization circuitry, and a processing circuitry amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-7, 9-14 and 16-20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 2-7, 9-14, 16-20 simply further describes the technological environment. Dependent claims 2-7, 9-14, 16-20 simply help to define the abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claims 1-20 are ineligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Egger et al. (US 2021/0133881 A1), which discloses a system and method for optimizing asset portfolios using quantum algorithms.
Subbu et al. (US 2005/0187846 A1), which discloses a system and method for portfolio optimization in investment decisioning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895